Title: To James Madison from David Jones, 12 March 1816
From: Jones, David
To: Madison, James


                    
                        Dear Sir,
                        
                            Eastown Chester County
                            March 12. 1816
                        
                    
                    Last December I was Seized with the Influenza, which confined me to my house through the winter, & I have not rode out yet more than one mile; but expect shortly to be ab⟨le⟩ to go to Philadelphia. I have most ardently wished for ⟨an⟩ hour’s Conversation with you. The first Subject is a Na⟨tio⟩nal Bank, which will be a national Curse, attended ⟨with⟩ innumerable bad Consequences, one of which I fea⟨r⟩ will finally issue in the Separation of the Western Cou⟨n⟩try. This is not my opinion only, but as far as my knowledge extends, it is the opinion of nine Tenths of men of Sense. I do not beleive that Congress can pass a law for it constitutionally; but I fear many of them have no Qualms of Conscience on the Subject. It is in your power to stop it, & if you do not exercise that Power, your Name will be cursed, by all good men, while History lasts. If now you shew yourself a friend, to the rights of Citizens your fame will descend to the latest Posterity. But perhaps you will Say that some⟨th⟩ing must be done. Yes Sir, that should have engaged the first of the Session, instead of trifling away the Time shamefully. It is better to do nothing, than to do mischeif. Cannot we have a paper Currency without opening a Door for villainnous Speculators? I assert we Can. If we are a government, we can issuse [sic] paper money. This was done in the king’s Time, & we prospered. Or if that will not go down, can not we issue Treasury notes without Interest as small as half a dollar? Let those be a Tender in payment of all Debts to the United States; such as imposts & Taxes, &c. There can be only one objection to this Plan, & that is, it leaves ⟨no room for⟩ Rascals to Speculate. This is the ⟨Truth before God⟩ & man. Such has been the Conduct of Congress for some Time past, that they are dispised by all good men. ⟨In time⟩ of the revolution, Congress were adored. In the Silent watches of the Night, they

were honoured with Bands of musick before the Doars where they Lodged. Sed Tempora mutantur. I shall now dismiss this Subject, & make some remarks on the report of the President of the mint.
                    The report is a very singular one indeed.
                    The President said, there were so many pieces of gold coined, which amounted to so many Dollars. Such a defective report, Perhaps, never was made before. Why was not the Denomination given? Why was it not Said, so many Eagles, half & Quarter Eagles? All which remain in the mint or bank subject to the orders of government? The same method is pursued, in giving an account of the Silver Coined; but not one word is said, whether they were all Dollars, half or Quarter Dollars. Had reason been exercised, & had there been a wish to relive a distressed Country, the Coinage would have been in half & Quarter Dollars, and ten & five Cents. Now Sir where is this money? I have seen none of it. If it was made to remain in the bank, it might as well be in the bottom of the Sea. We cannot without great embarrassments, on the Turnpike, travel to Lancaster. It is true banks have issued small Ticket, but Soon, they are refused, because, we are out of the bounds of there Circulation. This is very vexatious.
                    As to cents, I suspect, they coined none, it is said for want of Copper; but now they have coined Tuns; but not one of them appears. We are not releived. Some thing is rong Some where. I hope Sir you will try to put it right. There are many other Subjects, I wish to mention; but perhaps more has been said already, than will be well received. I cannot help that. I am honest. I may be rong, but I am open to conviction. While I was in the army I endeavoured to give you a true Statement of all things which came under my Notice. I have defended you against Calumny; but I condemned your Conduct in pardoning that infamous Treator Hull. This will fix a stigma on your improper Lenity. I hope you will never will repeat so bad an act during life. Wishing that god may give all the wisdom necessary for your exalted Station, I remain your affectionate Friend & humble Servt.
                    
                        
                            David Jones
                        
                    
                